Opinion by
President Judge Crumlish,
This' is an appeal from an order entered by the Court of Common Pleas of Allegheny County which affirmed the decision of the Pennsylvania Labor Relations Board to dismiss appellant’s exceptions to a nisi order of certification, by which order the Board certified the .American Federation of State, County and Municipal Employees, District Council 84, AFL-CIO (AFSCME) as the exclusive collective bargaining *649representative for certain employees of the City of Pittsburgh.
Appellant raises numerous issues in this appeal, all of which were adequately addressed below in the well-reasoned and comprehensive opinion of Judge Zelez-nik. 1 Because we find that the aforementioned opinion accurately states the law, we will affirm on the basis of that opinion.
Affirmed.
Order
The order of the Court of Common Pleas of Allegheny County docketed at Civil No. S.A. 202 of 1978 and dated July 24, 1979, is affirmed.

 Judge Zf.leznik properly concluded that the appellant’s appeal must be dismised since they failed to comply with the provisions of 43 P.S. §1101.605(6) which requires a five-day limit within which to file exceptions to a union certification election.